Citation Nr: 0707873	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  97-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a left ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1971 to 
February 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1997 rating decision by the Department of Veterans 
Affairs (VA) Muskogee, Oklahoma Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for PTSD.  In a separate rating decision, dated in 
June 2002, the RO denied the veteran's claim of entitlement 
to service connection for a left ankle disability.  The 
veteran perfected a timely appeal of these determinations.

In July 1999, the Board entered a decision that denied, as 
not well grounded, the veteran's claim for service connection 
for PTSD.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By a January 2001 
order, the Court vacated the Board's July 1999 decision and 
remanded the matter concerning service connection for PTSD 
back to the Board for further development pursuant to the 
parties' joint motion for remand and for consideration in 
light of the Veterans Claims Assistance Act of 2000.

In June 2002, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.

These matters were before the Board in August 2003 and were 
then remanded for further development.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDING OF FACT

The veteran does not have a left ankle disability related to 
his period of service.


CONCLUSION OF LAW

A left ankle disability was not caused or aggravated by an 
in-service disease or injury.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
January 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also informed of what 
types of evidence were pertinent to establishing his claim, 
and was asked to submit such relevant evidence and/or 
information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, a letter from a VA physician in support of 
the veteran's claim, a VA medical examination, and written 
statements from the veteran.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a left ankle disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the instant case, the veteran's service medical records 
reflect that the veteran was treated for left ankle problems 
on July 30, 1971, at which time he was diagnosed as having an 
ankle sprain, treated with an ace wrap, and given a 
recommendation of no physical training or drills for 72 
hours.

The record furthermore reflects that the veteran returned to 
the dispensary on August 5, 1971, with an ankle problem.  It 
was then noted that the veteran had soreness in his left 
ankle following a 1.5 mile run.  On physical examination, the 
ankle was not swollen, but was tender on the medial aspect.

The veteran again returned to the dispensary on August 9, 
1971 for his left ankle problem.  It was noted at that time 
that there was no effusion, that there was tenderness on the 
left medial area, and that range of motion was normal.  X-ray 
examination of the left ankle at that time was normal.  The 
veteran was again treated with an ace bandage, and prescribed 
no physical training for 72 hours.

The next note in the veteran's service medical records is 
dated in December 1971, and was for a complaint of pain in 
the veteran's right thumb, which he reportedly injured 
playing football.

There is no further mention of any left ankle problems in the 
service medical records.  Service examinations dated in 
November 1971, July 1972, July 1973, August 1974, as well as 
the veteran's February 1975 separation examination, are all 
negative for any notations of ankle or foot problems, and 
examinations of the feet and lower extremities were noted to 
reveal normal clinical evaluations.  On reports of medical 
history given by the veteran, dated in November 1971 and 
August 1974, the veteran indicated that he did not have, nor 
had ever had, foot trouble.

VA medical treatment records reflect that in September 1999, 
the veteran complained of chronic pain in both feet.  On x-
ray examination of his left foot, there was no evidence of 
recent fracture or dislocation, joint spaces were relatively 
well-maintained, and articular surfaces were smooth.  The 
impression was no osseous abnormalities identified, and the 
diagnosis was normal.

VA medical treatment records further reflect that in October 
1999, the veteran was seen for complaints of left foot pain.  
It was noted that x-rays the previous month showed minimal 
degenerative joint disease of the great left toe.  On 
examination of the feet, there was no swelling in either 
foot, and pain in the left dorsal aspect of the left foot.  
The veteran was diagnosed as having minimal degenerative 
joint disease of the right great toe, and the veteran was 
prescribed an ankle brace for the left foot.

A September 2000 letter from a VA physician states that the 
physician reviewed the medical records and military records 
of the veteran and that it was his medical opinion that 
treatment received by the veteran for his feet appeared to be 
related to injuries that he received while in the service in 
July and August of 1971.

The veteran was afforded a VA examination in July 2006.  On 
examination of the left ankle, there was no swelling, edema, 
effusion, weakness, or instability.  There was mild 
tenderness present at the dorsum of the left ankle anterior 
to the lateral malleolus.  There was no redness, heat, 
abnormal movement, guarding of movement, evidence of any 
abnormal weightbearing, unusual shoe wear pattern, 
callosities, evidence of any ankylosis, functional limitation 
on standing and walking, or evidence of any circulatory 
disturbance.  He was noted to have plantar flexion of 40 
degrees, dorsiflexion 10 degrees, inversion normal, eversion 
normal, and circum flexion normal, with the veteran stating 
that dorsiflexion and inversion were painful but that he was 
able to tolerate it.  There was no limitation of movements of 
the left ankle because of pain, weakness, fatigue, or 
repetitive use, and no incoordination was noted.  The veteran 
was diagnosed as having painful left ankle with normal 
examination and with 0 to mild functional loss due to pain.  
X-ray examination of both ankles and feet in June 2006 was 
noted to be normal.  The VA examiner noted the veteran's 
records of ankle sprain in service, as well as negative 
findings for the left ankle on separation examination.  The 
examiner furthermore opined that the veteran's present 
painful left ankle condition was not likely due to the left 
ankle sprain sustained while he was in the service during 
1971.  The examiner based this opinion on findings that there 
was no chronic complaint of left ankle problem while in the 
service, and that during his present examination, his left 
ankle was normal and x-ray was normal.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim.

The Board notes that the medical etiology opinions in the 
instant case are contradictory, but finds the July 2006 VA 
examination report to be more probative.  The September 2000 
VA physician's letter, while stating that that treatment 
received by the veteran for his feet appeared to be related 
to injuries that he received while in the service in July and 
August of 1971, does not describe what ankle or foot 
disability the veteran currently has or how it appears to be 
related to service, nor gives any rationale or basis 
whatsoever for the physician's opinion.  

The basis for the July 2006 VA examiner's negative opinion, 
which was that there was no chronic complaint of left ankle 
problem while in the service, is strongly supported by the 
record.  At the time of the veteran's ankle sprain, in July 
and August 1971, objective findings on examination of the 
left ankle were minimal, with the veteran's ankle negative 
for swelling, effusion, and limitation of motion, negative 
for problems on x-ray examination, and positive only for pain 
and tenderness.  Also, aside from the veteran's three visits 
to the dispensary between July 30 and August 9, 1971, there 
is no mention of any left ankle problem in the veteran's 
service medical records through his separation examination in 
February 1975, despite several service examinations, with the 
veteran consistently reporting that he did not have and had 
never had any chronic foot trouble.  Moreover, there is no 
medical record of complaints of or treatment for any left 
foot or ankle problems after service until September 1999, 
over 14 years after the veteran's separation from service, 
and over 18 years after any noted complaints of or treatment 
for problems related to the veteran's in-service ankle 
sprain.

In light of the more thorough examination and report by the 
July 2006 VA examiner, the support in the record for the July 
2006 VA examiner's opinions, and the failure of the September 
2000 VA physician's to support his assertion linking the 
veteran's ankle and foot problems to his period of service, 
the Board finds that the September 2000 VA physician's 
opinion does not place the evidence of record in relative 
equipoise.

Accordingly, service connection is not warranted for a left 
ankle disability.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.

ORDER

Entitlement to service connection for a left ankle disability 
is denied.


REMAND

For the reasons below, the veteran's claim of service 
connection for PTSD must be remanded.

In the instant case, the veteran claims that he suffers PTSD 
as the result of an in-service incident involving a plane 
crash.  In its August 2003 remand, the Board ordered the RO 
to contact the veteran and provide him an additional 
opportunity to furnish additional facts about his alleged 
stressful experience in service, such as the date of the 
incident to within 60 days, and the names, ranks, and unit of 
assignment of any of the individuals involved in the airplane 
crash.  It furthermore ordered the RO to request the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR) 
to conduct a search in all of the available and appropriate 
sources, and to provide any information which might 
corroborate the veteran's alleged stressor event.

In accordance with the Board's remand, the RO contacted the 
veteran, and the veteran provided a statement, dated in 
February 2004, that his claimed stressful event occurred on 
or about April 30 1974.  The RO then requested USASCRUR, (now 
the U.S. Army and Joint Services records Research Center 
(JSRRC)) to conduct a search in all of the available and 
appropriate sources, and to provide any information which 
might corroborate the veteran's alleged stressor event.  
However, when specifying the dates to be searched, the RO 
listed only the time period of April 30, 1974 to April 30, 
1974.  Accordingly, in reporting the results of its search, 
JSRRC listed the dates of April 30, 1974 to April 30, 1974 as 
the dates searched to verify the veteran's claimed stressor.  
In an April 2006 letter, the RO informed the veteran that 
JSRRC was unable to document the veteran's stated stressor, 
and that JSRRC might be able to conduct further research if 
the veteran provided full names of casualties.

Although the RO requested that JSRRC conduct a search to 
verify the veteran's claimed stressor, it did not provide 
accurate information for JSRRC to conduct such a search.  The 
veteran's stated that his claimed stressor occurred "on or 
about April 30, 1974".  The words "on or about" indicate 
that the date of the stressor might have been a date near 
April 30, 1974, but not that date exactly.  As the RO 
requested a search for that date only, the RO did not provide 
JSRRC with adequate information to conduct a search according 
to the information provided by the veteran.  Therefore, the 
RO should again request that JSRRC conduct a search in all of 
the available and appropriate sources, and provide any 
information which might corroborate the veteran's alleged 
stressor event, for the periods of sixty days prior to April 
30, 1974, and sixty days after April 30, 1974.

Also, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The JSRRC should be requested to 
conduct a search in all of the 
available and appropriate sources, and 
provide any information which might 
corroborate the veteran's alleged 
stressor event.  The time periods to be 
searched for the veteran's claimed 
stressor are (1) March 2, 1974 to April 
30, 1974, and (2) May 1, 1974 to June 
29, 1974.  All relevant information 
provided by the veteran regarding 
places, units of assignment, or other 
circumstances relevant to verifying his 
claimed stressor should be provided to 
JSRRC.  Any information obtained should 
be associated with the claims file.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


